UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7491



MICHAEL BLACK,

                                           Petitioner - Appellant,

          versus


ARTHUR F. BEELER, Warden - FMC, Butner, NC,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-360-5-H)


Submitted:   December 16, 2004         Decided:     December 28, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Black, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael    Black   appeals      the   district   court’s    order

dismissing without prejudice his 28 U.S.C. § 2241 (2000) petition,

in which he challenged conditions of confinement.             Because Black

may amend his complaint to proceed under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

rather    than   §   2241,   the   district   court’s   dismissal      without

prejudice is not a final order and is not subject to appellate

review.    See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993).            Accordingly, we dismiss

this appeal for lack of jurisdiction.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  DISMISSED




                                    - 2 -